          Case 2:19-cv-02069-GMN-VCF Document 27 Filed 09/08/20 Page 1 of 2




 1
 2
 3
 4
 5
 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8
 9   MITCHELL HARPER,                                       Case No.: 2:19-cv-02069-GMN-VCF
10             Plaintiff(s),                                               Order
11   v.
12   NEVADA PROPERTY 1, LLC,
13             Defendant(s).
14         An early neutral evaluation session is currently set for September 10, 2020. Docket No.
15 22. The Court has provided very clear guidance on the requirements for the statement submitted
16 with respect to the ENE. Docket Nos. 11, 18. In what appears to be a pattern for counsel,
17 Plaintiff’s ENE statement violates several aspects of those orders. First, all counsel of record must
18 appear for the ENE, Docket No. 11 at 1, which given the current state of the docket means that
19 Jenny Foley and Bradley Sims must appear. Nonetheless, the ENE statement indicates that Jenny
20 Foley “and/or” Dana Sniegocki will appear. Second, email addresses for each ENE participant
21 must be provided in the statement to facilitate the video conferencing. Docket No. 18. No email
22 address is provided for Plaintiff himself.1 Third, the ENE statement must include the initial
23 settlement proposal that will be presented. Docket No. 11 at 3. No initial offer is provided by
24 Plaintiff.
25         As a last and final courtesy to counsel, Plaintiff must submit an amended ENE statement
26 that complies with the Court’s orders by close of business today, September 8, 2020. Failure to
27
28         1
                No email address is provided for Ms. Sniegocki either.

                                                      1
          Case 2:19-cv-02069-GMN-VCF Document 27 Filed 09/08/20 Page 2 of 2




 1 submit a compliant statement may result in the imposition of sanctions and/or the vacation of the
 2 ENE session.
 3         IT IS SO ORDERED.
 4         Dated: September 8, 2020
 5                                                             ______________________________
                                                               Nancy J. Koppe
 6                                                             United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
